

117 S2843 IS: No Taxation Without Congressional Consent Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2843IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the imposition of a fine, fee, or taxation on any person for violation of a COVID–19 vaccine mandate issued by the Occupational Safety and Health Administration or any other executive agency, and for other purposes.1.Short titleThis Act may be cited as the No Taxation Without Congressional Consent Act.2.Prohibition on OSHA and other executive agencies imposing fines, fees, or taxes with respect to COVID–19 vaccine mandates(a)In generalNo fine, fee, or taxation shall be imposed on any person for violating a COVID–19 vaccine mandate issued by the Occupational Safety and Health Administration or any other executive agency.(b)DefinitionsIn this section:(1)COVID–19 vaccine mandateThe term COVID–19 vaccine mandate means any requirement that an individual receive a COVID–19 vaccine, including any requirement that an employer require an employee or independent contractor to receive such a vaccine.(2)Executive agencyThe term executive agency has the meaning given such term in section 105 of title 5, United States Code. (3)PersonThe term person has the meaning given such term in section 2510 of title 18, United States Code.(c)Rule of constructionNothing in this section shall be construed to allow for or otherwise authorize a COVID–19 vaccine mandate issued by an Act of Congress or by an executive agency. 